Title: To Benjamin Franklin from ——— de Joly, 31 March 1784
From: Joly, —— de
To: Franklin, Benjamin



A Toulouse haut Languedoc31. Mars 1784.
Son excellence

Voudra telle me permetre de luy demender si tous les capitaines de vaisseau du Roy peuvent esperer d’etre admis dans le nombre des cicinnati?
Une vaine curiosité n’excite pas en moy cette question: un interet personnel m’engage de La faire a son excellence.
Mr. joly de Cabenoux (mon gendre) est l’un des capitaines de vaisseau du roy, il comendoit a la derniere campagne Le vaisseau L’indien de 64. et dans les precedentes campagnes, a Boston, a la grenade, a Savanae en amerique, il a toujours combatu et servi sur le meme vaisseau a cotté de M. Le comte D’estaing.
Si son excellence veut bien me faire l’honneur de m’expliquer

ce que les papiers publics ou gazetes ont deja fait entendre a cet egard, elle m’obligera d’autant plus, que j’attends dabord apres les fettes de paques prochaines ma fille et mon gendre en visite.
Je serois bien flaté, si a cette epoque, je le voyois decoré d’une distinction aussi flateuse, surtout des qu’il peut esperer par son etat de revoir quelque jour vos contrees, a La liberté desquels il a côoperé au peril de sa vie.
Je suis avec Respect de son excellence Le trés humble et tres obeissant Serviteur.

De Jolyecuyer rue Montoulieu.

